Citation Nr: 0609534	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  02-12 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to April 
1943.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a December 2001 rating decision.  This 
case was advanced on the docket.


FINDINGS OF FACT

There is a balance of evidence on the question of whether the 
veteran sustained an injury to his right ankle in service, 
resulting in current disability.  


CONCLUSION OF LAW

Criteria for service connection for right ankle degenerative 
joint disease are met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

When seeking VA disability compensation, a veteran seeks to 
establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1131 (West 2002).  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if pre-
existing such service, was aggravated therein beyond the 
natural progression of such disease or condition.  

The veteran contends he fractured his right ankle in a fall 
in service resulting in current disability.  

A review of the record shows this case is confused by the 
presence of pes cavus, an abnormality of the foot present 
prior to, and treated during, service, but not at issue and 
not addressed herein.  In any event, the veteran's enlistment 
physical notes cavus feet bilaterally, and a swollen right 
ankle, and an examination shortly after entry showed severe 
pes cavus with a slight varus deformity (from which it was 
indicated that the veteran should not be required to do 
anything other than clerical work and should not have to 
drill, stand guard, or march, as the veteran was a strictly 
limited duty person).  Subsequent orthopedic clinic notes 
continue to address his pes cavus, noting that it showed very 
little improvement from the previous examinations.  The 
record also shows a hospitalization from March 6, 1943 to 
April 23, 1943, which again reflected attention to the 
veteran's pes cavus and for which he was eventually 
discharged from the service on April 24, 1943.  These 
documents do not refer to right ankle treatment, yet the 
veteran submitted a photo copy of an X-ray report dated in 
April 1943, that while difficult to read appears to note the 
presence of an old, lower end, right fibula fracture with the 
fragments well united.  While not mentioned elsewhere, this 
would be consistent with the veteran's contentions.  

Further, post service records reflect the current presence of 
right ankle degenerative joint disease, which a VA examiner 
in December 2005, considered could be related to an in-
service injury.  The veteran's private physician likewise 
concluded the veteran injured his ankle in service, which 
contributes to the veteran's current disability.  

On this record, and resolving reasonable doubt in the 
veteran's favor, the Board concludes the veteran's right 
ankle degenerative joint disease was incurred in service.  

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).




ORDER

Service connection for right ankle degenerative joint disease 
is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


